Exhibit 10.2

AMENDED AND RESTATED LAND LEASE

THIS AMENDED AND RESTATED LAND LEASE (this “Lease”) is entered into as of the
14th day of October, 2016 (“Effective Date”), between THE MOHEGAN TRIBE OF
INDIANS OF CONNECTICUT, a federally recognized Indian tribe (as lessor or
landlord under this Lease being hereinafter referred to as the “Tribe”), and the
MOHEGAN TRIBAL GAMING AUTHORITY, an instrumentality of the Tribe (as lessee or
tenant under this Lease being hereinafter referred to as the “Authority”).

RECITALS:

A. The Tribe is the beneficial owner of land located in the State of Connecticut
which is owned by the United States of America in trust for the benefit of the
Tribe pursuant to the Tribe’s recognized powers of self-government and the
statutes and ordinances of the Tribe (the “Land”).

B. The Tribe, as lessor, and the Authority, as lessee, entered into that certain
Land Lease dated September 29, 1995, as amended by that certain Amendment dated
September 29, 1995, that certain Amendment dated February 18, 1999, that certain
Amendment dated March 6, 2007, and that certain Amendment dated as of
February 27, 2015, all of which were approved by the Secretary of the Interior
pursuant to 25 U.S.C. § 415 (the “Existing Land Lease”).

C. The Tribe adopted Chapter 7, Article VII of the Mohegan Tribe of Indians
Code, entitled “Business Lease Ordinance” (the “Tribal Ordinance”), pursuant to
the Helping Expedite and Advance Responsible Tribal Homeownership (HEARTH) Act.
Among other things, the HEARTH Act amended 25 U.S.C. § 415, which generally
requires the United States Secretary of the Interior to approve leases of all
land held by the United States in trust for an Indian tribe. However, under the
HEARTH Act, Indian tribes are permitted to approve such leases without approval
by the Secretary of the Interior in accordance with regulations of the Tribe
reviewed and approved by the Bureau of Indian Affairs (“BIA”). The Tribal
Ordinance was reviewed by the BIA and approved by the BIA on April 8, 2014. This
Lease constitutes a “Business Lease” within the meaning of the Tribal Ordinance
and, after due application by the Authority as required by the Tribal Ordinance,
has been duly approved by the Tribe in accordance with the Tribal Ordinance. All
environmental review requirements contained in Section 7-256 of the Tribal
Ordinance have been satisfied with respect to this Lease because the use of the
Premises, as hereafter defined, including the Improvements, as hereafter
defined, are exempt from the environmental review process described therein,
including the need for the Tribe to prepare an environmental impact report,
because (i) the leasing decision, by its nature, does not affect the environment
since no physical disturbances to the Premises, as hereafter defined, are
expected, and (ii) the use of the Premises, as hereafter defined, and the
Improvements, as hereafter defined, contemplated by this Lease were the subject
of a completed federal environmental review under federal law (i.e. the Mohegan
Destination Resort as described in the Final Environmental Assessment Mohegan
Destination Resort dated September 11, 1995) and, as to a small portion of the
Premises adjacent to Sandy Desert Road, the subject of an Environmental Site
Assessment prepared in accordance with federal law and signed on December 14,
2014 and re-issued September 8, 2015.

 

Page 1 of 27



--------------------------------------------------------------------------------

D. The Tribe and the Authority desire to enter into this Lease to amend and
restate in its entirety the Existing Land Lease. This Lease is being entered
into pursuant to and in accordance with the provisions of the Tribal Ordinance
and in furtherance of the Indian Gaming Regulatory Act, 25 U.S.C. § 2701 et seq.
This Lease is being entered into pursuant to the authority contained in Article
IX, Section 2 and Article XIII, Section 1 of the Tribe’s Constitution and
Ordinance No. 95 -7/15-1 of the Tribal Council and in reliance on the provisions
of Article XIII, Section 3 of the Tribe’s Constitution, for the purpose of
enabling the Authority to obtain financing from time to time by the issuance of
certain debt instruments to be secured by a leasehold mortgage on the Premises,
as hereinafter defined, thereby permitting the Authority to construct, equip and
operate a gaming facility, resort, hotel and other related developments (the
“Project”), which will promote the economic development and general welfare of
the Tribe.

NOW, THEREFORE, in consideration of the covenants and agreements of the parties
contained in this Lease, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Tribe and the Authority
agree as follows:

1. Premises. The Tribe, in consideration of the rents reserved and the terms,
conditions, covenants and agreements herein contained, hereby leases to the
Authority, and the Authority hereby hires from the Tribe, the land located on
the Mohegan Reservation in the County of New London, and State of Connecticut,
described on Exhibit A and depicted on Exhibit B attached to this Lease,
together with all rights which apply to and/or benefit the land, whether now or
hereafter acquired, including all rights, privileges, tenements, licenses,
hereditaments, rights-of-way, easements, utility use, appendages and
appurtenances appertaining thereto, all betterments, additions, alterations,
substitutions, replacements and revisions thereof and thereto, and all proceeds
and products of the foregoing, but subject to all rights-of-way, easements,
restrictions and encumbrances of record, and the Improvements (as such term is
defined in Section 18 hereof) (collectively, the “Premises”). By entering into
this Lease, the Authority accepts the Premises in the condition they are in as
of the date of this Lease, as is, without warranty or representation of any kind
as to the condition or quality of the Premises. The Authority represents that
the Premises, the improvements thereon, subsurface conditions, and the present
uses and non-uses thereof, have been examined by the Authority, and the
Authority accepts the same, without recourse to the Tribe except as expressly
provided in this Lease, in the condition and state in which they or any of them
now are, without representation or warranty, express or implied in fact or by
law, as to the nature, condition or usability thereof or as to the use or uses
to which the Premises or any part thereof may be put (except as set forth in
this Lease) or as to the prospective income from, and expenses of operation of,
the Premises. The Tribe warrants that the Project constitutes a permitted use of
the Premises under the laws of the Tribe.

The Premises are leased together with and subject to the following:

 

  (a) The non-exclusive right of the Authority to construct, install, maintain,
repair, replace, use and operate, in, on, over and across the Premises and any
adjoining lands now or hereafter owned by, or in trust for, the Tribe, including
any portion of the Premises as to which this Lease is terminated by the Tribe in
accordance with Section 2(d) hereof, such roads as may be required for
reasonable access to and from the Premises. The Authority shall construct and
maintain at all times during the term of this Lease one or more paved roads
providing such access to and from the Premises as may be reasonably required in
order for the Authority to operate the Premises for its intended purposes.

 

Page 2 of 27



--------------------------------------------------------------------------------

  (b) The non-exclusive right of the Authority to acquire, construct, install,
maintain, repair, replace, use and operate, in, on, over and across the Premises
and any adjoining lands now or hereafter owned by, or in trust for, the Tribe,
including any portion of the Premises as to which this Lease is terminated by
the Tribe in accordance with Section 2(d) hereof, such electric power, water,
sanitary and storm sewer, and other utilities lines serving the Premises as may
be reasonably required in order for the Authority to operate the Premises for
its intended purposes, subject to the approval of the Secretary, to the extent
required by law, provided that such utilities lines shall be located, designed
and constructed in accordance with plans approved in advance by the Tribe, which
approval shall not be unreasonably withheld or delayed.

2. Rights Reserved to the Tribe. In addition to any other rights of the Tribe,
the Tribe reserves the following rights with respect to the Premises:

 

  (a) The non-exclusive right to use and operate, in, on, over and across the
Premises, the access roads on the Premises, together with the right to
construct, install, maintain, repair, replace, use and operate drives,
rights-of-way, and/or roadways on the Premises connecting to such access roads
to serve any property which may now or hereafter be owned by, or in trust for,
the Tribe, including any portion of the Premises as to which this Lease is
terminated by the Tribe in accordance with Section 2(d) hereof, so long as none
of the foregoing rights of the Tribe unreasonably interfere with the intended
uses of the Premises by the Authority.

 

  (b) The non-exclusive right to use and operate, in, on, over and across the
Premises, the utilities lines serving the Premises to serve any property which
may now or hereafter be owned by, or in trust for, the Tribe, including any
portion of the Premises as to which this Lease is terminated by the Tribe in
accordance with Section 2(d) hereof, together with the nonexclusive right to
construct, install, maintain, repair, replace, use and operate, in, on, over and
across the Premises, such electric power, water, sanitary and storm sewer, and
other utilities serving such other property of the Tribe as may be reasonably
required in connection with the development of such lands by the Tribe, provided
that such utilities shall be located, designed and constructed so as to avoid
unreasonable interference with the Authority’s use of the Premises for its
intended purposes as set forth in this Lease, and provided that the Tribe
promptly restores any portion of the Premises disturbed by the construction of
such utilities.

 

  (c) The right, at any reasonable times during the term of this Lease, and with
reasonable notice to the Authority, or, at any time in the event of an
emergency, to enter upon the Premises, to inspect the same and any improvements
erected and placed thereon, and all activities occurring thereon, so long as
such inspection does not unreasonably interfere with the Authority’s operations
on and uses of the Premises as permitted by this Lease, and, at the Tribe’s
option, to perform any obligations of the Authority hereunder if the Authority
fails to do so after reasonable prior notice to the Authority and all Permitted
Mortgagees, as hereinafter defined, in accordance with this Lease.

 

Page 3 of 27



--------------------------------------------------------------------------------

  (d) The right, subject to the provisions and limitations of any Permitted
Mortgage, to terminate this Lease as to any portion of the Premises, provided
that such released portion shall not be used to conduct any gaming operations.
Upon any such termination, all other terms and provisions in the Lease shall
remain in full force and effect. The Tribe and the Authority shall execute an
amendment to this Lease to evidence the portion of the Premises which shall
remain subject to this Lease.

 

  (e) The right to grant utility and access easements to others over, under and
across the Premises, provided that same do not unreasonably interfere with the
Authority’s use of the Premises for its intended purposes as set forth in this
Lease.

3. Term of Lease. The term of this Lease shall be twenty-five (25) years,
commencing on the Effective Date. Provided that no Event of Default has occurred
and is continuing at the time of exercise of the rights provided in this
Section 3, the Authority shall have the option to extend the term of this Lease
for one (1) additional twenty-five (25) year period, commencing upon the
expiration of the initial term, by giving written notice thereof to the Tribe no
more than two (2) years nor less than one (1) year prior to the expiration of
the initial term. If the Authority exercises its option to extend, then all of
the terms and conditions of this Lease shall remain in effect throughout such
extension period, except that the Authority shall have no further option to
extend this Lease beyond the end of such extension period. References to the
“term of this Lease” or “Lease term” shall mean the initial term and, if the
Authority exercises the option to extend in accordance with this Lease, the
extension period.

4. Rent. The Authority is an instrumentality of the Tribe and the Tribal
government. The construction and operation of the Project by the Authority, on
behalf of the Tribe, constitutes a public purpose of the Tribe. Pursuant to
Section 7-252(g)(1)(D) of the Tribal Ordinance, the Tribe has the authority to
lease tribal land at a nominal rental to instrumentalities of the Tribe.

In consideration of the possession, use and occupancy of the Premises as set
forth herein, the Authority and its successors and assigns shall pay, in
addition to payments of all taxes and other expenses set forth in Section 15 of
this Lease and all other obligations provided for hereunder, annual rent
(“Annual Rent”) to the Tribe as follows:

 

  (a) During any period when the Mohegan Tribal Gaming Authority or another
agency or instrumentality of the Tribe is the tenant under this Lease, the
Annual Rent shall be $1.00 per year, payable in advance on the first day of the
Lease term and on each anniversary thereof.

 

  (b) During any period when any party other than the Mohegan Tribal Gaming
Authority or another agency or instrumentality of the Tribe is the tenant under
this Lease, the Annual Rent shall be equal to eight percent (8%) of the tenant’s
Gross Revenues from the Premises, payable in arrears on the twenty-fifth
(25th) day of each calendar month for the prior calendar month in monthly
installments, based on the Gross Revenues for the prior calendar month. For
purposes of this paragraph (b), “Gross Revenues” shall mean gross revenues of
the tenant from all sources in connection with its operations at the Premises.

 

Page 4 of 27



--------------------------------------------------------------------------------

Within 90 days after the end of each calendar year, an adjustment shall be made,
as necessary, so that the total Annual Rent paid by the tenant for the preceding
calendar year will be equal to the above percentage of Gross Revenues for such
calendar year.

The Tribe has determined that the amount and timing of Annual Rent is in the
best interest of the Tribe pursuant to Section 7-252(j) of the Tribal Ordinance
and the time of such payment satisfies the requirements of Section 7-252(g)(3)
of the Tribal Ordinance.

5. Use of Premises. The Authority shall use the Premises solely for the
construction and operation of the Project and for no other purpose unless
approved in advance by the Tribe in writing; provided, however, that following
foreclosure of any Mortgage on the Authority’s interest in this Lease, or any
transfer of such interest in lieu of foreclosure to the holder of any such
Mortgage, the Premises may be used for any lawful purpose, subject to applicable
building, zoning and other governmental regulations, EXCEPT THAT IN NO EVENT
SHALL ANY NON-INDIAN PERMITTED MORTGAGEE OR TRANSFEREE OF THE LEASEHOLD ESTATE
CREATED BY THIS LEASE CONDUCT GAMING OPERATIONS ON THE PREMISES.

6. Permitted Mortgages Only. The Authority shall not mortgage, pledge, or
encumber the leasehold estate created by this Lease or any portion thereof or
interest therein except through a Permitted Mortgage. For purposes of this
Lease, a “Permitted Mortgage” shall be, and a “Permitted Mortgagee” shall be the
holder of, (i) that certain Open-End Leasehold Mortgage Deed, Assignment of
Leases and Rents and Security Agreement dated as of October     , 2016 between
the Authority, as Mortgagor, and Citizens, N.A., as Administrative Agent, as
Mortgagee, securing, among other things, the obligations of the Authority under
those certain loans in the aggregate principal amount of up to $1,400,000,000
under that certain Credit Agreement dated as of October     , 2016 among the
Authority, as Borrower, the Tribe, for the limited purposes therein, the lenders
from time to time party thereto and Mortgagee, as Administrative Agent, or
(ii) a mortgage:

 

  (a) which shall provide, among other things, that in the event of default in
any of the mortgagor’s obligations thereunder, the Permitted Mortgagee shall
provide written notice to the Tribe of such fact and the Tribe shall have the
right (but not the obligation) within 60 days after its receipt of such notice
(or if such default cannot with diligence be cured within such 60 day period,
within a reasonable time thereafter provided that the Tribe proceeds promptly to
cure the same and thereafter prosecutes the curing of such default with
diligence), to cure such default in the Authority’s name and on the Authority’s
behalf, provided that current payments due the holder during such 60 day period
(or such lesser time as may have been required to cure such default) are made to
the holder, and shall further provide that so long as said current payments due
are paid to the holder as required under the Permitted Mortgage, said holder
shall not have the right, unless such default shall not have been cured within
such time, to accelerate the debt secured by such Permitted Mortgage or to
foreclose under the Permitted Mortgage on account of such default;

 

Page 5 of 27



--------------------------------------------------------------------------------

  (b) which shall provide, among other things, that after the expiration of such
cure period, if the Permitted Mortgagee intends to foreclose under the Permitted
Mortgage, the Permitted Mortgagee shall first notify the Tribe of its intention
to do so and the Tribe shall have the right, but not the obligation upon
notifying the Permitted Mortgagee within sixty (60) days of receipt of said
notice from the Permitted Mortgagee, to purchase the debt and all of the
instruments securing the debt for the amount of the outstanding indebtedness
(including interest, principal, premiums and make-whole obligations in respect
thereof), together with all reasonable costs and expenses due to the Permitted
Mortgagee in accordance with such instruments, provided that such purchase must
be consummated and payment made in full within ninety (90) days after the
Permitted Mortgagee gives notice of its intent to foreclose, or the Tribe shall
be deemed to have waived its right to purchase; and

 

  (c) which shall provide that such Permitted Mortgage is and shall be subject
and subordinate to any and all access and utility easements granted by the Tribe
pursuant to Section 2 of this Lease.

Any Permitted Mortgagee shall have, without the requirement of consent by the
Tribe, the right, but not the obligation, to enforce and preserve such Permitted
Mortgagee’s rights under any Permitted Mortgage and any other agreement entered
into in connection therewith.

7. Amendment of Lease. Any material amendments to this Lease shall be subject to
the prior written approval of each Permitted Mortgagee, which approval shall not
be unreasonably withheld or delayed. For purposes of this Lease, “material”
amendments shall mean any amendment which effects changes in rent, the term of
the Lease, a termination of Lease and any other amendments likely to adversely
affect the value of the Premises and other collateral under a Permitted Mortgage
or the rights and remedies of the Permitted Mortgagee or which would increase
the obligations of the Permitted Mortgagee if the Permitted Mortgagee were to
foreclose its Permitted Mortgage. The Authority and Tribe shall execute such
further amendments to this Lease, as may be reasonably required by a Permitted
Mortgagee or prospective Mortgagee to carry out the provisions of this Lease. So
long as any indebtedness or other obligation secured by said Permitted Mortgage
shall remain unsatisfied and not fully discharged, the Tribe shall not without
the prior written consent of said Permitted Mortgagee being first had and
obtained (a) accept any surrender of the Premises or any portion thereof or
termination of this Lease, whether voluntary or involuntary or upon a failure of
any condition under this Lease, or (b) exercise or accept the exercise of any
option or right of the Authority to terminate this Lease or to purchase the
Tribe’s reversionary interest hereunder. The provisions of this paragraph shall
not prevent the Tribe from exercising its rights and remedies provided in this
Lease or by law upon the occurrence of an Event of Default, subject to the
rights of any Permitted Mortgagee as provided elsewhere in this Lease.

8. Consent to Acquisition of Leasehold Interest by Permitted Mortgagee:
Subsequent Assignment and Subletting. The Tribe hereby consents to the
assignment and transfer by the Authority of its interest in this Lease to any
Permitted Mortgagee, either through foreclosure of the Permitted Mortgage or by
a transfer in lieu of foreclosure, or by exercise of any other right or remedy
granted by the applicable Permitted Mortgage, or to any purchaser at a
foreclosure or other sale. After an event of default under the applicable
Permitted Mortgage, if the Permitted

 

Page 6 of 27



--------------------------------------------------------------------------------

Mortgagee succeeds to the Authority’s interest under this Lease through
foreclosure or transfer in lieu of foreclosure or otherwise, as provided above,
then such Permitted Mortgagee shall have the right to assign this Lease or
sublet the Premises from time to time, in whole or in part, without obtaining
the consent of the Tribe. Any such assignee shall assume in writing all of the
Authority’s obligations under this Lease and shall have the rights of, and be
substituted for, the Authority. Upon any such assumption by a subsequent
assignee, the Permitted Mortgagee shall be automatically released from all
liability, if any, hereunder. Following the occurrence of an event of default
under any Permitted Mortgage, and prior to any foreclosure, transfer in lieu of
foreclosure or other disposition of the Authority’s interest in this Lease, the
Permitted Mortgagee shall have the right, to the extent provided in the
Permitted Mortgage and upon giving written notice thereof to the Tribe, to take
possession of and sublease all or any part of the Premises on such terms as the
Permitted Mortgagee may deem reasonable for the account of the Authority, and to
exercise, in the name of the Authority, any and all other rights or privileges
granted to the Authority pursuant to this Lease. In the event the Permitted
Mortgagee, in the liquidation of its Permitted Mortgage, should acquire and sell
the leasehold interest in this Lease and take a Permitted Mortgage to secure
part or all of the sale price the provisions of this Lease shall apply to such
Permitted Mortgage.

Nothing herein shall permit the Permitted Mortgagee or any assignee, sublessee,
purchaser, or transferee of the Permitted Mortgagee to transfer any interest in
this Lease or its leasehold interest in the Premises to any person or entity
engaged by the Tribe or the Authority to manage a gaming enterprise under the
provisions of the Indian Gaming Regulatory Act, 25 U.S.C. §§2701 et seq.

9. Permitted Mortgagee’s Right to Cure Defaults. Any Permitted Mortgagee shall
have the right, but not the obligation, without requirement of consent by the
Tribe to:

 

  (a) cure any default under this Lease within any applicable cure period, and
to timely perform any obligation required hereunder, and any such cure or
performance by Permitted Mortgagee shall be effective as if the same had been
undertaken and performed by the Authority; and

 

  (b) acquire and convey, assign, transfer and exercise any right, remedy or
privilege granted to the Authority by this Lease or otherwise by law, subject to
the provisions, if any, in said Permitted Mortgage limiting any exercise of any
such right, remedy or privilege; and

 

  (c) rely upon and enforce any provisions of this Lease to the extent that such
provisions are for the benefit of a Permitted Mortgagee.

In addition to the rights set forth in Section 9(a) - (c), in the event of
default in any of the Authority’s obligations hereunder, the Tribe shall provide
written notice to the Permitted Mortgagee of such fact and the Permitted
Mortgagee shall have the right (but not the obligation) within sixty (60) days
after its receipt of such notice (or if such default cannot with diligence be
cured within such sixty (60) day period, within a reasonable time thereafter
provided that the Permitted Mortgagee proceeds promptly to cure the same and
thereafter prosecutes the curing of such default with diligence), to cure such
default in the Authority’s name and on the Authority’s behalf, provided that
current payments due the Tribe during such sixty (60) day period (or such lesser
time as may have been required to cure such default) are made to the Tribe.

 

Page 7 of 27



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Lease, so long as any
indebtedness or other obligation secured by a Permitted Mortgage shall remain
unsatisfied and not fully discharged, upon the occurrence of an Event of Default
by the Authority hereunder, the Tribe shall not (i) terminate this Lease nor the
Authority’s right of possession of the Premises; (ii) exercise any right of
reentry provided in this Lease or otherwise by law; (iii) take possession of
and/or relet the Premises or any portion thereof or (iv) enforce any other right
or remedy which may affect the rights of any Permitted Mortgagee under the
applicable Permitted Mortgage unless (A) the default consists of the Authority’s
failure to pay any sum of money expressly required to be paid by the Authority
pursuant to this Lease (a “Monetary Default”), and (B) such Permitted Mortgagee
has failed to cure the Authority’s Monetary Default pursuant to this Lease;
provided, however, that upon expiration of the term of this Lease, including any
option period, the Tribe shall have the right to reenter and take possession of
the Premises.

A Permitted Mortgagee shall not, as a condition to the exercise of its rights
hereunder, be required to assume personal liability for the payment and
performance of the obligations of the Authority hereunder. Any such payment or
performance or other act by a Permitted Mortgagee hereunder shall not be
construed as an agreement by such Permitted Mortgagee to assume such personal
liability except to the extent such Permitted Mortgagee actually becomes the
lessee hereunder; provided, however, that in the event the Permitted Mortgagee
transfers the leasehold estate to a purchaser of the same any such transferee
shall be required to enter into a written agreement assuming such personal
liability and upon any such assumption the Permitted Mortgagee shall
automatically be released from personal liability hereunder.

10. Assignments and Subletting. Except as otherwise provided in this Lease and
subject to any restrictions of the Authority in a Permitted Mortgage, the
Authority shall not assign, pledge, encumber, hypothecate or transfer all or any
part of the Authority’s interest in this Lease, whether voluntarily or
involuntarily, by operation of law or otherwise, and shall not sublease all or
any portion of the Premises, without the prior written consent of the Tribe,
which consent shall not be unreasonably withheld or delayed. The Authority may,
without obtaining the consent of the Tribe, sublease all or any portion of the
Premises to any entity directly or indirectly owned or controlled by the Tribe.

11. Compliance with Law. The Authority shall not use or cause or permit to be
used any part of the Premises for any conduct or purpose which constitutes a
nuisance or waste of the Premises or which violates any applicable law,
regulation, code or ordinance, or any order of any court or governmental
authority having jurisdiction over the Premises. The Authority shall promptly
comply, at its expense, with all laws, regulations, codes, ordinances and
governmental requirements relating to or affecting the Premises or the
Authority’s use or occupancy thereof.

All applicable Tribal licensing, permitting, and other approval requirements
(including, but not limited to building codes and permits) that must be adhered
to by the Authority under tribal law in order for the Authority to utilize the
Premises for the purposes set forth in this Lease are identified in Exhibit C
hereto. The Tribe shall not impose any additional requirements that would
materially and adversely affect the Authority’s use of the Premises for the
purposes set forth in this Lease.

 

Page 8 of 27



--------------------------------------------------------------------------------

12. Hazardous Substances. The Authority covenants and hereby agrees that the
Authority shall not, during the term of this Lease, permit toxic or hazardous
substances or wastes, pollutants or contaminants, including, without limitation,
asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such products, any hazardous substance as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. §§ 9601 et. seq., and any other substance similarly defined or
identified in any other federal, state or tribal laws, rules or regulations
relating to the protection of the environment (collectively, “Hazardous
Substances”), to be generated, treated, stored, transferred from, discharged,
released or disposed of, or otherwise placed, deposited in or located on, used,
transported over, or otherwise entered on or into the Premises, except in
accordance with all applicable state, federal, and tribal laws, regulations,
rules, codes and ordinances relating to the protection of the environment
(“Environmental Laws”); nor shall the Authority undertake any activity on the
Premises that would cause or contribute to the Premises becoming a treatment,
storage or disposal facility for Hazardous Substances within the meaning of any
applicable Environmental Laws. The foregoing provision shall not be deemed to
prohibit the incidental storage or use of Hazardous Substances in the ordinary
course of the Authority’s business, provided such storage or use is in
compliance with all applicable Environmental Laws.

13. Exculpation. Neither the Tribe nor the United States, nor their officers,
agents or employees shall be liable to the Authority or its successors,
assignees or subtenants, including any Permitted Mortgagee, for any loss,
damage, or injury of any kind whatsoever to the person or property of the
Authority or any sublessee, or any other person, caused by any use or condition
of the Premises or by any defect in any structure erected thereon, or arising
from any accident, fire or other casualty on the Premises.

14. Indemnification of Tribe. The Tribe shall not be liable, and the Authority
shall defend, indemnify and hold the Tribe, its members, officers, agents and
employees, harmless against all liability, claims of liability, obligations,
suits, damages, penalties, claims, costs, charges, and expenses, including
attorney’s fees, that may be imposed upon the Tribe by reason of:

 

  (a) Any work or things done in, on or about the Premises and/or the
Improvements, as hereinafter defined, or any part thereof;

 

  (b) Any use, nonuse, possession, occupation, condition, operation, or
maintenance of the Premises and/or the Improvements;

 

  (c) Any negligence on the part of the Authority or any of the Authority’s
agents, contractors, servants, employees, subtenants, licensees, or invitees;

 

  (d) Any accident, injury, or damage to any person or property occurring in,
on, or about the Premises and/or the Improvements or any part thereof;

 

  (e) Any failure by the Authority to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease on its part
to be performed or complied with; and

 

  (f) Any tax attributable to the execution, delivery, or recording of this
Lease or any modification thereof.

 

Page 9 of 27



--------------------------------------------------------------------------------

The Authority’s obligation to defend the Tribe hereunder shall be by counsel
reasonably acceptable to the Tribe, and “attorney’s fees” shall include both
reasonable attorneys’ fees and paralegals’ fees and expenses. In the event that
any action or proceeding is brought against the Tribe, its members, officers,
agents or employees by reason of any of the matters set forth in parts
(a) through (f) above, then the Authority upon notice from the Tribe, shall
protect and defend at the Authority’s sole expense such action or proceeding by
counsel reasonably satisfactory to the Tribe, and in the event the Authority
shall fail to protect and defend the Tribe, its members, officers, agents or
employees, then the Tribe may undertake to protect and defend itself, its
members, officers, agents or employees and the Authority shall pay to the Tribe,
upon demand, all costs and expenses incurred by the Tribe in connection
therewith, including, without limitation, all attorneys’ fees and expenses. The
provisions of this Section 14 are for the sole benefit of the Tribe, and may not
be relied on or enforced by any other party. The obligations of the Authority
under this Section 14(i) shall be personal to the Mohegan Tribal Gaming
Authority and independent of the demise of the Premises, (ii) shall not run with
the land or the leasehold estate hereunder, (iii) need not be assumed by any
person or entity who succeeds to the tenant’s interest hereunder (including
without limitation any Permitted Mortgagee or any purchaser upon foreclosure of
any Permitted Mortgage), (iv) shall not, if unpaid, be collectible from any
property subject to a Permitted Mortgage, or any proceeds thereof, or from any
Permitted Mortgagee or its successors or assigns, and (v) shall not, if unpaid,
constitute a default under this Lease or grounds for termination of this Lease.

15. Payment of Taxes and Other Expenses. The rent provided for in Section 4 of
this Lease shall be fully “net” to the Tribe. Accordingly, the Authority shall
pay, in addition to the payments of Annual Rent, all costs of owning, operating,
constructing, maintaining, repairing, replacing and insuring the Premises and
any improvements located thereon, all charges for water, sewer and other
utilities, services furnished to the Premises, and all fees, taxes, assessments
and other charges which may be levied against the Premises or the Authority’s
interest in the Premises by the Tribe or any other governmental authority having
the power to levy such fees, taxes, assessments or other charges, and which are
payable for and with respect to the term of the Lease.

All applicable Tribal taxes, fees, assessments and other charges payable by the
Authority to the Tribe or levied against the Premises that are required for the
Authority, to use the Premises for the purposes set forth in this Lease are
listed in Exhibit D hereto. The Tribe shall not impose any new or additional
taxes, fees, assessments or other charges on the Premises or the Authority,
except for reasonable, nondiscriminatory charges for utilities or other
governmental services supplied by the Tribe and used by the Authority or the
Premises.

Nothing contained in this Lease is intended or shall be construed to constitute
a waiver by the Tribe or the Authority of any applicable laws that provide tax
immunity to trust or restricted Tribal property or to any interest therein or
income derived therefrom.

16. Authority’s Repair Obligations: Insurance. The Authority will, at its
expense, maintain, repair and replace, whether as a result of casualty, or
otherwise, the Premises and all Improvements now located or hereafter
constructed thereon pursuant to the terms of this Lease in order that the same
is in good, safe and habitable condition throughout the term of this Lease,
ordinary wear and tear excepted and in any event in a condition satisfactory to
the Tribe in its reasonable discretion.

 

Page 10 of 27



--------------------------------------------------------------------------------

The Authority shall maintain or cause the manager of the operations at the
Premises to maintain adequate “all-risk” property insurance in an amount equal
to the full replacement value of all buildings and other improvements and
fixtures located on the Premises against loss throughout the term of this Lease.
In addition, the Authority shall maintain or cause the manager of the operations
at the Premises to maintain comprehensive general liability insurance against
claims for bodily injury, death or property damage occurring in, on or about the
Premises with a combined single limit of at least $2,000,000 per occurrence,
together with an umbrella policy of liability insurance providing additional
coverage of at least $5,000,000 per occurrence. All such policies of insurance
shall name the Tribe and any Permitted Mortgagee as additional insureds and loss
payees, as appropriate, shall provide for 30 days’ advance written notice to the
Tribe and any such Permitted Mortgagee prior to any modification or cancellation
thereof, and shall be in form and substance, and issued by insurance companies,
reasonably satisfactory to the Tribe and such Permitted Mortgagee. Subject to
the terms of any Permitted Mortgage, which terms shall be approved in writing by
the Tribe, any insurance proceeds received as a result of damage or destruction
shall be applied first to the cost of restoration of any Improvements located on
the Premises, subject to such reasonable controls as may be required by the
Tribe, and the remainder, if any, shall be paid to the Authority or to any
Permitted Mortgagee, to the extent required by such Permitted Mortgage. The
Authority shall provide the Tribe with a duplicate original of each of the
Authority’s insurance policies and renewals thereof prior to commencement of the
Lease term and prior to expiration of any existing policy. The Tribe
acknowledges and agrees that such insurance satisfies the requirements of
Section 7-252(i)(1) of the Tribal Ordinance and, as permitted by the Tribal
Ordinance, waives any other insurance requirements as set forth in
Section 7-252(i) of the Tribal Ordinance.

17. Alterations. No building or other improvement shall be constructed or
materially altered by the Authority, and no grading, excavating or other
construction activity shall be commenced, on the Premises unless complete and
final plans and specifications for such construction or alteration have been
submitted to and approved by the Tribe. Any such approval of the Tribe shall not
be unreasonably withheld or delayed. Any such construction or alteration shall
be commenced and completed promptly and in a good and workmanlike manner using
new, top quality materials and in compliance with all applicable permits,
authorizations and building, zoning and other laws and ordinances and the
requirements of all Permitted Mortgagees.

18. Surrender of Possession; Ownership of Improvements. The Authority agrees
peaceably to surrender possession and occupancy of the Premises to the Tribe at
the termination or expiration of this Lease. Any and all buildings,
improvements, and related facilities now existing or hereafter constructed on
the Premises, including utilities constructed or installed in or on the Premises
by or at the expense of the Authority, and all repairs, remodeling or additions
thereof or thereto (collectively, the “Improvements”) shall, upon such
construction and/or installation, become a part of the Premises leased to the
Authority pursuant to the terms of this Lease, and all references in this Lease
to “Premises” shall from and after such construction and/or installation include
the Improvements. Any and all equipment, furniture, Trade Fixtures and other
personal property of the Authority used in connection with the use and operation
of the Premises and the Improvements (the “Equipment”), shall be and remain the
separate, personal property of the Authority throughout the term of this Lease.
The Authority may remove all or any part of the Equipment upon termination or
expiration of this Lease, provided that the Authority shall repair

 

Page 11 of 27



--------------------------------------------------------------------------------

and be responsible for any damage done to the Premises by such removal. If any
Equipment which the Authority has the right to remove is not removed within 90
calendar days after the date of expiration or termination of this Lease, and
provided that the Tribe does not interfere with such timely removal, such
property shall automatically become the property of the Tribe and may be used,
sold, transferred or otherwise disposed of by the Tribe in any manner, in the
Tribe’s sole discretion, and at the expense of the Authority.

19. Default. The occurrence of any of the following events shall constitute an
Event of Default by the Authority under this Lease:

 

  (a) the Authority fails to pay when due any amount required to be paid by the
Authority under this Lease (except Section 14 hereof) and such failure continues
for 30 days after written notice thereof from the Tribe to the Authority and any
Permitted Mortgagee; or

 

  (b) the Authority fails to observe or perform any other covenant or obligation
of the Authority under this Lease (except Section 14 hereof) and such failure
continues for 60 days (or, if such default cannot reasonably be cured within 60
days, for such longer period reasonably required to cure such default provided
that the Authority has within such 60 days promptly commenced curing such
default and diligently pursues such cure to completion) after written notice
from the Tribe to the Authority and any Permitted Mortgagee; or

 

  (c) the Authority pledges, encumbers, hypothecates or conveys its interest in
this Lease or any part thereof, to anyone in violation of the terms of this
Lease.

Notwithstanding the foregoing, if the Authority, in connection with a good faith
dispute, deposits funds in escrow or obtains a bond that prevents any
foreclosure of the leasehold estate, then the Authority shall not be in default
hereunder.

20. Dispute Resolution and Consent to Suit. Each of the Tribe and Authority
hereby expressly and irrevocably waives its sovereign immunity from unconsented
suit, whether such suit be brought in law or in equity, in the Applicable Courts
(defined below) or any court of otherwise competent jurisdiction, or in
administrative proceedings or proceedings in arbitration, to permit the
commencement, maintenance, and enforcement of any action, by any person with
standing to maintain an action as hereafter provided, to interpret or enforce
the terms of this Lease, and to enforce and execute any judgment resulting
therefrom against the other. Notwithstanding any other provision of law or canon
of construction, each of the Tribe and Authority intends this waiver to be
interpreted liberally to permit the full litigation of disputes arising under or
out of this Lease. Without limiting the generality of the foregoing, each of the
Tribe and Authority waives its immunity from unconsented suit to permit the
maintenance of the following actions:

(a) Courts. The Tribe and Authority each waive their immunity from unconsented
suit to permit any legal suit, action or proceeding by the other party hereto
(or any successor or assign of a party, including a Permitted Mortgagee) to be
instituted in the (a) federal courts of the United States of America located in
the State of Connecticut and all courts to which any appeal therefrom may be
available; and (b) any court of the State of Connecticut and all courts to which
any appeal therefrom may be available (“Applicable Courts”),

 

Page 12 of 27



--------------------------------------------------------------------------------

and each party irrevocably submits to the exclusive jurisdiction (except for
arbitration proceedings as provided for in Section 20(b) or proceedings
instituted in regard to the enforcement of a judgment of any such court
(including, without limitation, in the Gaming Disputes Court of the Tribe) or,
to the extent provided in Section 20(b), any arbitrator, as to which such
jurisdiction is non-exclusive) of such Applicable Courts in any such suit,
action or proceeding (each a “Permitted Claim”) which seeks to (i) enforce and
interpret the terms of this Lease, and award and enforce against the Tribe or
Authority, as applicable, the award of damages owing as a consequence of a
breach thereof, whether such award is the product of litigation, administrative
proceedings, or arbitration, (ii) determine whether any consent or approval of
the Tribe or Authority has been improperly granted or unreasonably withheld,
(iii) enforce any judgment prohibiting the Tribe or Authority from taking any
action, or mandating or obligating the Tribe or Authority to take any action,
including a judgment compelling the Tribe or Authority to submit to binding
arbitration, and (iv) adjudicate any claim under the Indian Civil Rights Act of
1968, 25 U.S.C. § 1302 (or any successor statute). Service of any process,
summons, notice or document by mail to such party’s address set forth below
shall be effective service of process for any suit, action or other proceeding
brought in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or other proceeding in the
Applicable Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any such court or arbitration proceeding that such suit,
action or other proceeding has been brought in an inconvenient forum.

(b) Arbitration. The Tribe and Authority agree that if the Applicable Courts
lack or are unwilling to hear a dispute for which a waiver of sovereign immunity
has been given pursuant to this Section 20, then any proper party to such
dispute may request binding arbitration of such dispute. The dispute shall be
settled in accordance with the commercial arbitration rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator
may be entered in any court of competent jurisdiction.

Notwithstanding anything contained in this Section 20 to the contrary, (1) the
waiver contained in this Section 20 is expressly limited to actions for
Permitted Claims against either the Tribe or Authority, as the case may be,
(2) any monetary recovery upon any judgment resulting therefrom shall be limited
to recovery against the Tribe’s or Authority’s interest in this Lease, and
(3) in no event shall the Tribe or Authority be liable for indirect,
consequential, special or punitive damages.

THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE BENEFIT OF
THE TRIBE, AUTHORITY AND ANY PERMITTED MORTGAGEE. THE TRIBE, AUTHORITY AND ANY
PERMITTED MORTGAGEE SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND
EQUITABLE REMEDIES, INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES
AND INJUNCTIVE OR DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY AND
CONSENTS TO JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.

Each of the Tribe and Authority unconditionally and irrevocably waives, to the
fullest extent permitted by applicable law, the jurisdiction and right of any
tribal court or forum, now or hereafter existing or created, to hear or resolve
any Permitted Claim. Each of the Tribe and

 

Page 13 of 27



--------------------------------------------------------------------------------

Authority unconditionally and irrevocably waives the application of any rule or
doctrine relating to the exhaustion of tribal remedies, abstention or comity
that might otherwise require or permit a Permitted Claim to be heard or resolved
(either initially or finally) in a tribal court or other tribal forum.

21. Performance During Disputes. It is mutually agreed that during any kind of
controversy, claim, disagreement or dispute, including a dispute as to the
validity of this Lease, the Authority shall remain in possession of the Premises
as tenant; and the Tribe and the Authority shall continue their performance of
the provisions of this Lease. The Authority shall be entitled to injunctive
relief from any of the Applicable Courts or other competent authority to
maintain possession in the event of a threatened eviction during any dispute,
controversy, claim or disagreement arising out of this Lease.

22. Termination. Upon the occurrence of an Event of Default by the Authority as
provided in Section 19, the Tribe shall have the right to terminate this Lease,
subject to the terms of this Lease and Sections 7-254 and 7-255 of the Tribal
Ordinance, and subject to the rights of any transferee permitted hereunder or
any Permitted Mortgagee, as provided in this Lease. The rights and remedies
available to the Tribe upon the occurrence of a default hereunder shall control
over the provisions of Section 7-254(c) of the Tribal Ordinance.

23. Performance Bond. The Tribe has determined that no performance bond is
required pursuant to Section 7-252(j) of the Tribal Ordinance.

24. Federal Trust. The Authority acknowledges and understands that title to the
Premises is held by the United States of America in trust for the Tribe. Nothing
contained in this Lease shall operate to delay or prevent a termination of
Federal trust responsibilities with respect to the land by the issuance of a fee
patent or otherwise during the term of this Lease; however, such termination
shall not serve to abrogate this Lease. No member of, or delegate to, Congress
or Resident Commissioner shall be admitted to any share or part of this Lease or
to any benefit that may arise hereunder, but this provision shall not be
construed to extend to this contract if made with a corporation or company for
its general benefit. During any period when the Premises are in trust or
restricted status, all of the Authority’s obligations under this Lease, and the
obligations of its sureties, are to the United States as well as to the Tribe.

25. Successors Bound. The terms of this Lease shall benefit and be binding upon
the successors and assigns of the Tribe and the successors and permitted assigns
of the Authority in like manner as upon the original parties, except as
otherwise provided in this Lease. The term “Authority”, as used in this Lease,
means the Mohegan Tribal Gaming Authority and any person or entity succeeding to
the interest of the Mohegan Tribal Gaming Authority as tenant under this Lease,
in accordance with the provisions of this Lease and applicable law.

26. Quiet Enjoyment. The Tribe covenants that at all times during the term of
this Lease, so long as no Event of Default has occurred and is continuing
hereunder, that the Authority’s quiet enjoyment of the Premises or any part
thereof shall not be disturbed by any act of the Tribe or anyone acting by,
through or under the Tribe.

 

Page 14 of 27



--------------------------------------------------------------------------------

27. Notices. Any notice required by or sent pursuant to any provision of this
Lease shall be in writing and shall be deemed given if and when it is personally
delivered or sent by certified mail addressed, until some other address is
designated in a notice so given, as follows:

 

If to Tribe:    Mohegan Tribe of Indians of Connecticut    13 Crow Hill Road   
Uncasville, CT 06382    Attention: Tribal Chair With a copy to:    Mohegan Tribe
of Indians of Connecticut    13 Crow Hill Road    Uncasville, CT 06382   
Attention: Attorney General If to Authority:    Mohegan Tribal Gaming Authority
   One Mohegan Sun Boulevard    Uncasville, CT 06382    Attention:
President/Chief Executive Officer With a copy to:    Mohegan Tribal Gaming
Authority    One Mohegan Sun Boulevard    Uncasville, CT 06382    Attention:
Vice President/General Counsel

28. Governing Law. This Lease, the parties’ obligations hereunder, and any
disputes hereunder shall be governed by and interpreted and construed in
accordance with federal law (to the extent applicable) and the laws of the
Tribe, provided that nothing herein shall be deemed to modify the provisions of
sections 11 and 15 of this Lease, and, to the extent required to supplement
applicable federal law and tribal law, the substantive laws of the State of
Connecticut (excepting its choice of law rules).

29. Recording. This Lease or a memorandum of this Lease in the form prescribed
by Connecticut law shall be recorded in the appropriate Land Titles and Records
Office of the Bureau of Indian Affairs, in the land records of the Town of
Montville, Connecticut, and any land records of the Tribe.

30. Invalid Provisions. If any clause, section, article, paragraph, or
subparagraph of this Lease shall be unenforceable or invalid, such material
shall be read out of this Lease and shall not affect the validity of any other
clause, section, article, paragraph, or subparagraph, or give rise to any cause
of action of either party to this Lease against the other, and the remainder of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.

31. Waiver. The waiver by the Tribe of, or the failure of the Tribe to take
action with respect to, any breach of any term, covenant, condition, provision,
restriction, or reservation herein contained shall not be deemed to be a waiver
of such term, covenant, condition, provision, restriction, or reservation or
subsequent breach of same, or of any other term, covenant, condition, provision,
restriction, or reservation herein contained. The Tribe may grant a waiver of
any term of this Lease, but such must be in writing and signed by the Tribe
before being effective.

 

Page 15 of 27



--------------------------------------------------------------------------------

The subsequent acceptance of Annual Rent or any other amount hereunder by the
Tribe shall not be deemed to be a waiver of any preceding breach by the
Authority of any term, covenant, condition, provision, restriction, or
reservation of this Lease, other than the failure of the Authority to pay the
particular rent so accepted, regardless of the Tribe’s knowledge of such
preceding breach at the time of acceptance of such rent.

32. Saving Clause. If for any reason the term of this Lease, or any renewal
thereof, or any substantive provision thereof, shall be found by an Applicable
Court or other forum provided in Section 20 hereof to be unenforceable, illegal
or violative of public policy, this Lease shall automatically be amended to
conform to the applicable decision, and each party hereto expressly agrees to
execute any amendment necessary to effectuate the goals and purposes of this
Lease.

33. Force Majeure. If any dispute shall arise under any provision of this Lease
as to whether the Authority shall have commenced promptly or within any limit of
time specified in this Lease or proceeded continuously and with all due
diligence with any required construction, repair or replacement, there shall be
a suspension of performance during the period of any acts of God or by strikes
which affect both the building industry generally and the Premises specifically
or by orders, directives or regulations of any governmental agency or board,
making available the materials reasonably required for any such construction,
repair or replacement and to any unavoidable delays in adjusting any fire
insurance loss. The provisions of this Section 33 shall not, however, apply to a
default by the Authority in the payment of any Annual Rent or other charges to
be paid by the Authority under the provisions of this Lease.

34. Estoppel Certificate. The Tribe and the Authority, promptly upon any request
therefor from the other, shall execute, cause such signature to be acknowledged
by a notary public and deliver to the other or to a third person, if so directed
by the other, a statement in writing identifying this Lease and the parties
hereto and declaring, as of the date thereof, the following and such other
matters as may be reasonably required by the party making such request:

 

  (a) whether or not this Lease is in default, and, to the extent that any
default does then exist, the nature of any such default, including any event
which may constitute an Event of Default upon the mere passage of time or notice
or both;

 

  (b) whether or not this Lease is in full force and effect and that this Lease
has not been modified except as provided in an amendment or amendments
identified therein, stating further that this Lease as so amended is in full
force and effect;

 

  (c) whether the date to which the rent and other charges required to be paid
under this Lease have been paid by or on behalf of the Authority;

 

  (d) that the Tribe has not conveyed, assigned, transferred or delegated any
right or duty of the Tribe hereunder, nor has the Tribe encumbered or otherwise
hypothecated the Tribe’s reversionary interest in and to the Premises or any
rights hereunder except as may be set forth in such statement; and

 

  (e) that any such statement may conclusively be relied upon by the Tribe, the
Authority and any Permitted Mortgagee or any proposed Permitted Mortgagee in
making a loan to the Authority or by any title insurance company which issues a
title insurance policy or other guaranty or endorsement relating to the
existence and status of this Lease.

 

Page 16 of 27



--------------------------------------------------------------------------------

35. No Merger. So long as any Permitted Mortgage is in existence, unless all
Permitted Mortgagees shall otherwise expressly consent in writing, the fee title
to the Premises and the leasehold estate created by this Lease shall not merge
but shall remain separate and distinct, notwithstanding the acquisition of said
fee title by the United States of America in trust for the Tribe and said
leasehold estate by the Tribe.

36. Definitions. The following terms, for purposes of this Lease, shall have the
meaning as set forth in this Section:

“Annual Rent” shall have the meaning as set forth in Section 4 of this Lease.

“Authority” shall have the meaning as set forth in the introductory paragraph
and Section 25 of this Lease.

“Environmental Laws” shall have the meaning as set forth in Section 12 of this
Lease.

“Equipment” shall mean all equipment, furniture and Trade Fixtures required or
used in the operation of the Premises and the Improvements.

“Gaming” shall mean any and all activities defined as Class II or Class III
Gaming under the Indian Gaming Regulatory Act, 25 U.S.C. §§ 2701 et seq. or
authorized under the Compact.

“Gross Revenues” shall have the meaning as set forth in Section 4(b) of this
Lease.

“Hazardous Substances” shall have the meaning as set forth in Section 12 of this
Lease.

“Improvements” shall have the meaning as set forth in Section 18 of this Lease.

“Land Titles and Records Office” shall have the meaning as set forth in
Section 29 of this Lease.

“Lease” or “Land Lease” shall mean this lease entered into as of the date set
forth in the introductory paragraph hereof.

“Lease Term” or “term of this Lease” shall have the meaning as set forth in
Section 3 of this Lease.

“Monetary Default” shall have the meaning as set forth in Section 9 of this
Lease.

“Permitted Mortgage” shall have the meaning as set forth in Section 6 of this
Lease.

“Permitted Mortgagee” shall have the meaning as set forth in Section 6 of this
Lease.

“Premises” shall have the meaning as set forth in Section 1 of this Lease.

“Project” shall mean the Gaming facility, resort, hotel and other related
developments on the Premises.

 

Page 17 of 27



--------------------------------------------------------------------------------

“Trade Fixtures” shall mean articles which are easily removable, and which are
placed by and at the sole expense of the lessee in or attached to the
Improvements to prosecute the trade or business of the lessee for which it
occupies the Improvements or for use in connection with such business or to
promote convenience and efficiency in conducting such business.

“Tribal Council” shall mean the Mohegan Tribal Council created pursuant to the
Tribe’s Constitution or, a designee agency, committee, corporation or council
created pursuant to any resolution or ordinance of the Mohegan Tribal Council.

“Tribe” shall mean The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian tribe, its successors and assigns.

The remainder of this page is intentionally blank.

Signatures appear on following pages.

 

Page 18 of 27



--------------------------------------------------------------------------------

IN WITNESS THEREOF, this Lease has been executed as of the date first above
written.

 

WITNESSES:   THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT

/s/ Donna Griffin

    By:  

/s/ Kevin P. Brown

      Kevin P. Brown

/s/ Debra Apicelli

      Chairman, Tribal Council WITNESSES:   MOHEGAN TRIBAL GAMING AUTHORITY

/s/ Donna Griffin

    By:  

/s/ Robert Soper

      Robert Soper

/s/ Terry Morton

      Chief Executive Officer/President

STATE OF CONNECTICUT)

COUNTY OF NEW LONDON)                                                 ss.
Uncasville

On October 13, 2016 personally appeared before me, KEVIN P. BROWN, signer and
sealer of the foregoing instrument, who acknowledged that he executed the
instrument as the Chairman of the Tribal Council of The Mohegan Tribe of Indians
of Connecticut, a federally recognized Indian tribe, as his free act and deed
and the free act and deed of the Tribe.

In Witness Whereof, I hereunto set my hand.

 

/s/ Donna Griffin

Notary Public Date Commission Expires: 10/31/17                           

STATE OF CONNECTICUT)

COUNTY OF NEW LONDON)                                                 ss.
Uncasville

On October 13, 2016 personally appeared before me, ROBERT SOPER, signer and
sealer of the foregoing instrument, who acknowledged that he executed the
instrument as the Chief Executive Officer/President of the Mohegan Tribal Gaming
Authority, an instrumentality of The Mohegan Tribe of Indians of Connecticut, as
his free act and deed and the free act and deed of the Authority.

In Witness Whereof, I hereunto set my hand.

 

/s/ Donna Griffin

Notary Public Date Commission Expires: 10/31/17                           

 

Page 19 of 27



--------------------------------------------------------------------------------

Exhibit A

Legal Description of Premises

A certain tract or parcel of land, together with the buildings and all other
improvements thereon, situated on the southeasterly side of Sandy Desert Road,
easterly of Connecticut Route No. 32, northeasterly of Crow Hill Road, westerly
of Thames River and southerly of Trading Cove in the Town of Montville, County
of New London and State of Connecticut and being more particularly shown and
delineated on a certain map or plan entitled “SURVEY PLAN LAND OF UNITED STATES
OF AMERICA IN TRUST FOR THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT LEASED TO
MOHEGAN TRIBAL GAMING AUTHORITY PREPARED FOR THE MOHEGAN TRIBE OF INDIANS OF
CONNECTICUT Located At Sandy Desert Road, Crow Hill Road and Mohegan Sun
Boulevard Montville (Uncasville), Connecticut Date: September 24, 2013 Scale: 1”
= 200’ Project No: 200614 Sheet 1 of 1” Revised to 10/05/16 Prepared By The
Mohegan Tribe CAD Document Control Department, which premises are more
particularly bounded and described as follows:

Beginning at a point in the southeasterly line of land now or formerly of The
Mohegan Tribe Of Indians Of Connecticut (southeasterly street line of Sandy
Desert Road) at a northwesterly corner of the herein-described tract and on the
dividing line between the herein-described tract and other land of The United
States Of America In Trust For The Mohegan Tribe Of Indians Of Connecticut;

Thence running South 02° 41’ 50” East for a distance of 322.32 feet to a point;

Thence running North 85° 24’ 27” East for a distance of 304.00 feet to a point;

Thence running South 04° 35’ 33” East for a distance of 254.69 feet to a point;

Thence running North 85° 28’ 43” West for a distance of 52.08 feet to a point;

Thence running South 06° 35’ 16” East for a distance of 190.41 feet to a point;

Thence running South 52° 42’ 03” East for a distance of 63.49 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the left with a radius of 400.00 feet, a central angle of 17° 33’ 57” for a
distance of 122.63 feet to a point;

Thence running South 70° 16’ 00” East for a distance of 141.88 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the right with a radius of 1240.00 feet, a central angle of 17° 06’ 42” for a
distance of 370.34 feet to a point;

Thence running South 53° 09’ 17” East for a distance of 184.55 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the left with a radius of 1150.00 feet, a central angle of 23° 37’ 52” for a
distance of 474.31 feet to a point;

Thence running South 76° 47’ 09” East for a distance of 402.28 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the right with a radius of 649.90 feet, a central angle of 30° 29’ 57” for a
distance of 345.95 feet to a point;

Thence running South 46° 17’ 12” East for a distance of 137.84 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the left with a radius of 350.09 feet, a central angle of 20° 44’ 48” for a
distance of 126.77 feet to a point;

Thence running South 67° 02’ 00” East for a distance of 358.04 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the left with a radius of 850.00 feet, a central angle of 11° 27’ 44” for a
distance of 170.05 feet to a point;

Thence running South 78° 29’ 44” East for a distance of 290.02 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the right with a radius of 649.90 feet, a central angle of 45° 11’ 01” for a
distance of 512.51 feet to a point;

 

Page 20 of 27



--------------------------------------------------------------------------------

Thence running South 33° 18’ 27” East for a distance of 546.87 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the left with a radius of 624.21 feet, a central angle of 07° 41’ 21” for a
distance of 83.77 feet to the southerly corner of the herein described tract;

Thence running North 17° 46’ 50” West for a distance of 86.72 feet to a point;

Thence running North 15° 59’ 54” West for a distance of 69.57 feet to a point;

Thence running North 13° 09’ 20” West for a distance of 241.49 feet to a point;

Thence running North 08° 51’ 10” West for a distance of 99.13 feet to a point;

Thence running North 13° 11’ 22” West for a distance of 44.72 feet to a point;

Thence running North 06° 55’ 31” West for a distance of 44.45 feet to a point;

Thence running North 73° 35’ 41” East for a distance of 71.66 feet to a point;

Thence running North 73° 57’ 46” East for a distance of 48.45 feet to a concrete
monument recovered, the last twenty-nine courses being bounded by other land of
The United States Of America In Trust For The Mohegan Tribe Of Indians Of
Connecticut;

Thence running North 75° 05’ 39’ East for a distance of 190.94 feet, bounded
southeasterly in part by land now or formerly of The United States Of America In
Trust For The Mohegan Tribe Of Indians Of Connecticut and in part by land now or
formerly of Southeastern Connecticut Regional Resource Recovery Authority to a
concrete monument recovered;

Thence running North 73° 18’ 39” East for a distance of 166.10 feet to an angle
point;

Thence running North 75° 48’ 39” East for a distance of 241.15 feet to a point
at Connecticut Grid Coordinates North 738813.29, East 1183036.66;

Thence continuing North 75° 48’ 39” East for a distance of 242.59 feet to the
southeasterly corner of the herein described tract, said point lying in the
southwesterly line of land now or formerly of Central Vermont Railway, Inc., the
last three courses being bounded southeasterly by land now or formerly of
Southeastern Connecticut Regional Resource Recovery Authority;

Thence running North 44° 36’ 07” West for a distance of 550.97 feet to a point;

Thence running in a general northwesterly direction along the arc of a curve to
the left with a radius of 3100.09 feet, a central angle of 02° 45’ 25” for a
distance of 149.17 feet to a point;

Thence running in a general northwesterly direction along the arc of a curve to
the left with a radius of 3100.00 feet, a central angel of 04° 34’ 39” for a
distance of 247.66 feet to a point;

Thence running North 51° 56’ 11” West for a distance of 150.00 feet to a point;

Thence running in a general northwesterly direction along the arc of a curve to
the right with a radius of 1132.75 feet, a central angle of 37° 19’ 02” for a
distance of 737.77 feet to a point;

Thence running in a general northerly direction along the arc of a curve to the
right with a radius of 883.00 feet, a central angle of 38° 49’ 37” for a
distance of 598.37 feet to a concrete monument recovered, the last six courses
being bounded northeasterly and easterly by land now or formerly of Central
Vermont Railway, Inc.;

Thence running North 45° 14’ 00” West for a distance of 35 feet, more or less,
bounded northeasterly by land now or formerly of Central Vermont Railway, Inc.
to a monument set in the tidal high water mark of Trading Cove;

Thence running in a general westerly direction along the high water line of
Trading Cove for a distance of 3743 feet, more or less, to a point which is
located North 06° 33’ 05” East 46.19 feet, more or less, from a rebar recovered
at Connecticut Grid Coordinates North 741768.53, East 1179180.50;

Thence running South 73° 11’ 16” West for a distance of 47.19 feet to a point;

Thence running North 67° 36’ 12” West for a distance of 85.68 feet to a point;

Thence running South 85° 23’ 15” West for a distance of 65.63 feet to a point;

Thence running North 53° 15’ 03” West for a distance of 31.70 feet to a point;

Thence running South 80° 46’ 00” West for a distance of 129.04 feet to a point;

Thence running South 66° 40’ 04” West for a distance of 119.30 feet to a point;

 

Page 21 of 27



--------------------------------------------------------------------------------

Thence running South 30° 51’ 05” West for a distance of 79.03 feet to a point;

Thence running South 21° 12’ 37” West for a distance of 54.48 feet to a point;

Thence running South 30° 38’ 48” West for a distance of 71.70 feet to a point;

Thence running South 54° 21’ 53” West for a distance of 64.18 feet to a point;

Thence running South 84° 29’ 14” West for a distance of 37.74 feet to a point;

Thence running South 70° 45’ 03” West for a distance of 33.40 feet to a point;

Thence running South 85° 08’ 37” West for a distance of 30.59 feet to other land
of The United States Of America In Trust For The Mohegan Tribe Of Indians Of
Connecticut, the last thirteen courses running by and along the high water line
of Trading Cove and Trading Cove Brook;

Thence running South 19° 50’ 46” East for a distance of 166.88 feet, more or
less, to a magnetic nail set at Connecticut Grid Coordinates North 741387.23,
East 1178541.75;

Thence running South 25° 52’ 30” West for a distance of 93.15 feet to a point;

Thence running South 19° 16’ 42” West for a distance of 88.89 feet to a point;

Thence running South 23° 30’ 04” West for a distance of 25.54 feet to a point;

Thence running South 22° 56’ 36” West for a distance of 86.75 feet to a point;

Thence running South 17° 49’ 59” West for a distance of 17.42 feet to a point;

Thence running South 26° 13’ 48” West for a distance of 10.39 feet to a point;

Thence running South 11° 12’ 53” West for a distance of 175.67 feet to a point,
said point lying in the northerly line of a traveled way known as “Sandy Desert
Road”, as shown on the hereinafter referenced plan, the last eight courses being
bounded by other land of The United States Of America In Trust For The Mohegan
Tribe Of Indians Of Connecticut;

Thence running North 87° 55’ 48” East for a distance of 27.68 feet to a point;

Thence running North 02° 35’ 12” West for a distance of 17.00 feet to a point;

Thence running North 87° 45’ 34” East for a distance of 132.67 feet to a point;

Thence running North 89° 48’ 34” East for a distance of 289.76 feet to a point;

Thence running North 88° 01 ’ 34” East for a distance of 253.74 feet to a
concrete monument with brass disk recovered;

Thence running South 07° 16’ 42” West for a distance of 52.35 feet to a point;

Thence running South 88° 08’ 28” West for a distance of 246.94 feet to a point;

Thence running South 89° 56’ 24” West for a distance of 294.38 feet to the point
and place of beginning, the last eight courses being bounded by other land of
The United States Of America In Trust For The Mohegan Tribe Of Indians Of
Connecticut and said Sandy Desert Road.

Said Lease Area Containing 196 acres, more or less.

Together with the non-exclusive right to pass and repass over that certain
roadway known as Sandy Desert Road (which roadway leads from the westerly
portion of the herein described property to Conn. Route #32 as shown on said
map), as the same now exists or may hereafter be relocated, expanded or
extended, including any extension thereof from the northwesterly portion of the
herein described property to Conn. Route #32; and

Together with the non-exclusive right to pass and repass over that certain
roadway known as Trading Cove Road (which roadway leads from the northwesterly
portion of the herein described property to Conn. Route #32 as shown on said
map), as the same now exists or may hereafter be relocated, expanded or
extended; and

Together with the non-exclusive right to pass and repass over that certain
roadway known as Mohegan Sun Boulevard, as the same now exists or may hereafter
be relocated, expanded or extended, which roadway leads from the southeasterly
portion of the herein described property to Conn. Route #2A as shown on said
map; and

 

Page 22 of 27



--------------------------------------------------------------------------------

Together with all rights, easements, hereditaments and appurtenances thereto
appertaining and all right, title and interest, if any, in and to strips and
gores adjoining said premises and in and to the land lying in the bed of any
street or streets adjoining said premises.

EXCEPTING THEREFROM that certain piece or parcel of land together with the
improvements thereon located, shown as:

Beginning at the northwesterly corner of the herein described Hotel Lease Area,
said point having coordinates of North 741,349.56 feet, East 1,180,631.40 feet,
as more particularly shown on the herein referenced survey plan;

Thence running S63° 51’ 11”E by and along the edge of said Hotel Lease Area, for
a distance of 46.84 feet to a point;

Thence running N06° 10’ 48”E by and along the edge of said Hotel Lease Area, for
a distance of 12.54 feet to a point;

Thence running S63° 42’ 51”E by and along the edge of said Hotel Lease Area, for
a distance of 20.58 feet to a point;

Thence running S66° 26’ 35”E by and along the edge of said Hotel Lease Area, for
a distance of 62.37 feet to a point;

Thence running S36° 06’ 28”E by and along the edge of said Hotel Lease Area, for
a distance of 40.95 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the right having a central angle of 09º54’45”, a radius of 95.74’, a chord
bearing of S66° 55’ 39”E and a chord length of 16.54 feet, by and along the edge
of said Hotel Lease Area, for a distance of 16.56 feet to a point;

Thence running S64° 30’ 28”E by and along the edge of said Hotel Lease Area, for
a distance of 33.30 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the left having a central angle of 18º01’22” and a radius of 95.00’, a chord
bearing of S76° 02’ 54”E and a chord length of 29.76 feet, by and along the edge
of said Hotel Lease Area, for a distance of 29.88 feet to a point;

Thence running S85° 03’ 35”E by and along the edge of said Hotel Lease Area, for
a distance of 11.66 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the right having a central angle of 52º22’26” and a radius of 45.00’, a chord
bearing of S58° 52’ 23”E and a chord length of 39.72 feet, by and along the edge
of said Hotel Lease Area, for a distance of 41.13 feet to a point;

Thence running in a general southeasterly direction along the arc of a curve to
the right having a central angle of 39º05’07” and a radius of 68.00’, a chord
bearing of S13° 08’ 36”E and a chord length of 45.49 feet, by and along the edge
of said Hotel Lease Area, for a distance of 46.39 feet to a point;

Thence running in a general southerly direction along the arc of a curve to the
left having a central angle of 18º17’17” and a radius of 95.00’, a chord bearing
of S02° 44’ 41”E and a chord length of 30.19 feet, by and along the edge of said
Hotel Lease Area, for a distance of 30.32 feet to a point;

Thence running S24° 22’ 59”E by and along the edge of said Hotel Lease Area, for
a distance of 26.59 feet to the southeasterly corner of the herein described
lease area;

Thence running in a general northwesterly direction along the arc of a curve to
the left having a central angle of 105º50’47” and a radius of 10.00’, a chord
bearing of N83° 51’ 50”W and a chord length of 15.96 feet, by and along the edge
of said Hotel Lease Area, for a distance of 18.47 feet to a point;

 

Page 23 of 27



--------------------------------------------------------------------------------

Thence running in a general westerly direction along the arc of a curve to the
right having a central angle of 81º53’24” and a radius of 88.00’, a chord
bearing of S84° 09’ 28”W and a chord length of 115.34 feet, by and along the
edge of said Hotel Lease Area, for a distance of 125.77 feet to a point;

Thence running S56° 38’ 55”W by and along the edge of said Hotel Lease Area, for
a distance of 80.16 feet to a point having coordinates of North 741,071.96 feet,
East 1,180,719.52 feet;

Thence running N53° 49’ 12”W by and along the edge of said Hotel Lease Area, for
a distance of 135.67 feet to a point having coordinates of North 741,152.05
feet, East 1,180,610.01 feet;

Thence running N06° 10’ 48”E by and along the edge of said Hotel Lease Area, for
a distance of 198.67 feet to the point and place of beginning;

Said Hotel Lease Area being bounded on all sides by other land of the United
States of America In Trust For The Mohegan Tribe of Indians of Connecticut
(Leased to The Mohegan Tribal Gaming Authority) (“Tribe’s Other Land”);

Said Hotel Lease Area contains 1.21 acres, more or less (52,764 square feet,
more or less), and is more particularly shown as “HOTEL LEASE AREA” on a survey
plan entitled: “Mohegan Hotel Lease Area Mohegan Tribe of Indians of Connecticut
Mohegan Sun Resort Casino” 1 Mohegan Sun Boulevard Uncasville (Montville),
Connecticut” Date: 01/28/2015 Scale: 1’=20’, Project # 2014-051. Prepared By The
Mohegan Tribe, CAD/GIS Document Control Department.

Together with the non-exclusive right to use on, over and across the Tribe’s
Other Land the public access roads (including Mohegan Sun Boulevard and Cove
Road) and public parking areas in common with others (and subject to the rules
and regulatory requirements of the Tribe or its designee) on the Tribe’s Other
Land to serve the HOTEL LEASE AREA, together with the right to construct,
install, maintain, repair, replace, use and operate the “PROPOSED VALET
DRIVEWAY”, the “PROPOSED HOTEL LOADING DOCK”, and the “PROPOSED HOTEL CONNECTOR
TO WINTER ENTRANCE” all as shown on the aforesaid survey plan, provided,
however, that such driveway, loading dock and connector shall be subject to
relocation at any time and from time to time by the Tribe or its designee as the
Tribe may require, so long as such relocation does not unreasonably interfere
with the use of the HOTEL LEASE AREA for its intended purposes; and

Together with the non-exclusive right to use and operate in, on, over and across
the Tribe’s Other Land the utilities lines serving the Tribe’s Other Land to
serve the HOTEL LEASE AREA, together with the non-exclusive right to construct,
install, maintain, repair, replace, use and operate, in, on , over and across
the Tribe’s Other Land such electric power, water, sanitary and storm sewer, and
other utilities serving the HOTEL LEASE AREA, all as shown on the plans and
specifications for the construction of the Hotel delivered to and approved by
the Tribe and subject to the regulatory requirements of the Tribe, provided,
however, that such utilities shall be subject to relocation at any time and from
time to time by the Tribe or its designee as the Tribe may require, so long as
such relocation does not unreasonably interfere with the use of the HOTEL LEASE
AREA for its intended purposes.

 

Page 24 of 27



--------------------------------------------------------------------------------

Exhibit B

Map Depicting Premises

 

Page 25 of 27



--------------------------------------------------------------------------------

Exhibit C

Tribal Licensing, Permitting and Approvals for Use

See the Mohegan Tribe Code of Laws as the same may be amended from time to time.

 

Page 26 of 27



--------------------------------------------------------------------------------

Exhibit D

Tribal Taxes, Fees, Assessments and Other Charges for Use

The Tribe imposes no taxes, fees, assessments or other charges on the Authority
for use of the Premises.

However, the Tribe imposes meals tax, hotel occupancy tax, sales tax and
admissions tax on the business activities of the Authority and its tenants in
accordance with the Mohegan Tribal Tax Code, Chapter 7, Article V of the Mohegan
Tribe Code, as the same may be amended from time to time. The Authority is also
responsible for the regulatory charges for enforcement of Tribal laws as set
forth in the Mohegan Tribe Code of Laws, as the same may be amended from time to
time.

 

Page 27 of 27